DETAILED ACTION
This Office Action is in response to the Application filed on August 30, 2019, which is a continuation of U.S. Patent Application No. 15/999000, filed August 20, 2018 (now U.S. Patent No. 10402944). An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-5, 8-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macciola et al. (U.S. PG Pub. 2013/0182002 A1), hereafter referred to as Macciola, Applicant cited prior art originally cited by the examiner during examination of parent application No. 15/999000, in view of Dolan et al. (U.S. PG Pub. 2011/0228342 A1), hereafter referred to as Dolan, Applicant cited prior art originally cited by the examiner during examination of parent application.

Regarding claim 1, Macciola discloses a method (Par. [0011]: a method for processing a digital image), comprising:
capturing, by a user device, an image that includes an object (Par. [0075]: an image may be captured by a camera of a mobile device… capturing an image of a physical object external to the device; Par. [0122]: image may be captured by the camera of the mobile device; capturing, by a user device, an image that includes an object (e.g. capturing an image of a physical object external to a user device, including a mobile device, as indicated above), for example); 
identifying, by the user device, the object (Par. [0082-83]: understand how page detection is performed prior to discussing the differences introduced in order to deal with images captured by area sensors (cameras)… the edge detection algorithm goes from the boundaries of the image into the image, looking for points that are sufficiently different from what is known about the properties of the background. However, the background in the images captured by even the same mobile device may be different every time, so a new technique to identify the document(s) in the image is provided… edges of the document(s) are detected… an outside-to-inside edge detection technique, inside-to-outside edge detection technique, or combination of both may be used; Par. [0122]: document type identification may facilitate determining whether or not to switch to single frame mode and/or capture a high-resolution image for processing. For the present discussion, assume an image of one or more documents is captured; identifying, by the user device, the object (e.g. identify (detect) the object in the image, including identify document(s) in the image, as indicated above), for example); 
determining, by the user device, a first center point of the object (Par. [0077-78]: defining four sides of a tetragon based on the plurality of candidate edge points; and outputting the digital representation of the document and the tetragon to a display of a mobile device… transforming a tetragon into a rectangle; Par. [0130]: an edge detection algorithm proceeds from the boundaries of a digital image 300 toward a central region of the image 300, looking for points that are sufficiently different from what is known about the properties of the background; Par. [0141-142]: analysis windows 312 may be characterized by a rectangular shape, and even more preferably a rectangle characterized by being three pixels long in a first direction (e.g. height) and seven pixels long in a second direction (e.g. width). Of course, other small analysis window sizes, shapes, and dimensions are also suitable for implementation in the presently disclosed processing algorithms… test windows may be employed to analyze an image and detect the boundary of a digital representation of a document depicted in the image. Background windows are used for estimation of original statistical properties of the background and/or reestimation of local statistical properties of the background; Par. [0153-154]: obtain candidate edge points (e.g. candidate edge points 314 as shown in FIG. 3C) that are essentially the first and the last non-background pixels in each row and column on a grid… a "point" may be considered any region within the digital image, such as a pixel, a position between pixels (e.g. a point with fractional coordinates such as the center of a 2-pixel by 2-pixel square) a small window of pixels, etc… a candidate edge point is associated with the center of a test window… that has been found to be characterized by statistics that are determined to be different from the distribution of statistics descriptive of the local background; Par. [0165-169]: rectangularization of the digital representation of the document 302… the resulting target tetragon… the corners themselves should preferably be interpretable as top-left, top-right, bottom-left and bottom-right with diagonals intersecting inside of the tetragon, etc… where the detected tetragon of the digital representation of the document 302 is valid, the algorithm may determine a target rectangle. Target rectangle width and height may be set to the average of top and bottom sides of the tetragon and the average of left and right sides respectively… if skew correction is performed, the angle of skew of the target rectangle may be set to zero so that the page sides will become horizontal and vertical. Otherwise, the skew angle may be set to the average of the angles of top and bottom sides to the horizontal axis and those of the left and right sides to the vertical axis… the center of the target rectangle may be designated so as to match the average of the coordinates of the four corners of the tetragon; determining, by the user device, 
determining, by the user device, two dimensions of the image;
calculating, by the user device and after determining the two dimensions, a first offset value and a second offset value,
the first offset value being associated with a first dimension of the two dimensions of the image, and
the second offset value being associated with a second dimension of the two dimensions of the image (Par. [0153-154]: obtain candidate edge points (e.g. candidate edge points 314 as shown in FIG. 3C) that are essentially the first and the last non-background pixels in each row and column on a grid… a "point" may be considered any region within the digital image, such as a pixel, a position between pixels (e.g. a point with fractional coordinates such as the center of a 2-pixel by 2-pixel square) a small window of pixels, etc… a candidate edge point is associated with the center of a test window… that has been found to be characterized by statistics that are determined to be different from the distribution of statistics descriptive of the local background; Par. [0162-169]: solution (since top and bottom page edges 306 stretch mostly horizontally, while left and right page edges 306 stretch mostly vertically, the corresponding LMS lines cannot be parallel) and this solution determines the coordinates of the corresponding page corner… rectangularization of the digital representation of the document 302… the resulting target tetragon… the corners themselves should preferably be interpretable as top-left, top-right, bottom-left and bottom-right with diagonals intersecting inside of the tetragon, etc… where the detected tetragon of the digital representation of the document 302 is valid, the algorithm may determine a target rectangle. Target rectangle width and height may be set to the average of top and bottom sides of the tetragon and the average of left and right sides respectively… if skew correction is performed, the angle of skew of the target rectangle may be set to zero so that the page sides will become horizontal and vertical. Otherwise, the skew angle may be set to the average of the angles of top and bottom sides to the horizontal axis and those of the left and right sides to the vertical axis… the center of the target rectangle may be designated so as to match the average of the coordinates of the four corners of the tetragon; Par. [0217-221]: goal of a rectangularization algorithm is to smoothly transform a tetragon 400… (such as shown in FIG. 5C)… description of page rectangularization algorithm presented below utilizes the definition of a plurality of tetragon-based intrinsic coordinate pairs (p, q) within the tetragon… For a rectangle, which is a particular case of a tetragon, the intrinsic coordinates become especially simple: within the rectangle, each intrinsic coordinate pair (p, q) corresponds to an intersection of a line parallel to each of a left side of the rectangle and a right side of the rectangle; Par. [0247]: in FIG. 6, a digital representation of a document 602 in a digital image may be characterized by one or more skew angles α. As will be appreciated by the skilled artisan reading these descriptions and viewing FIG. 6, horizontal skew angle α represents an angle between a horizontal line 612 and an edge 604, 606 of the digital representation of the document, the edge 604, 606 having its longitudinal axis in a substantially horizontal direction (i.e. either the top or bottom edge of the digital representation of the document 602). Similarly, α may represent an angle between a vertical line 614 and an edge 608, 610 of the digital representation of the document, the edge 608, 610 having its longitudinal axis in a substantially vertical direction (i.e. either the left edge 608 or right edge 610 of the digital representation of the document 602); determining, by the user device, two dimensions of the image, calculating, by the user device and after determining the two dimensions, a first offset value and a second offset value, the first offset value being associated with a first dimension of the two dimensions of the image, and the second offset value being associated with a second dimension of the two dimensions of the image (e.g. determine coordinates of the four corners of the target tetragon/rectangle, including coordinate pairs (i.e. two dimensions of the image), based on the digital representation of the document (the object), including horizontal and vertical skew (offset, difference, change, rotation, etc.) angles, which represent an angle between a horizontal line and an edge of the digital representation of the document, the edge having its longitudinal axis in a horizontal direction (i.e. a first offset value being associated with a first dimension of the two dimensions of the image), and an angle between a vertical line and another edge of the digital representation of 
performing, by the user device, an action related to the image (Par. [0080]: application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to a remote server such as a network server… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site; Par. [0109-126]: application may be installed on the mobile device, e.g., stored in a nonvolatile memory of the device… the application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to one or more non-mobile devices, e.g. a remote server such as a network server, a remote workstation, a cloud computing environment, etc… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… Any type of image processing known in the art and/or as newly presented herein may be performed in any combination in various embodiments… If a document is detected, the application may perform a focusing operation; Par. [0348]: resolution estimation and matching to known document types may be performed after page detection, but before rectangularizing, deskewing and/or cropping the digital representation of the document in the digital image; and performing, by the user device, an action related to the image (e.g. performing an action related to the image, including perform 
However, Dolan teaches determining, by the user device and after calculating the first offset value and the second offset value, a second center point of the object based on the first center point, the first offset value, and the second offset value; and
performing, by the user device, an action related to the image based on determining the second center point of the object (Par. [0004]: estimate of a skew angle associated with a document image… For example, some image-processing techniques may require accurately determined content boundaries for which knowledge of the document skew angle may be necessary; Par. [0034-40]: defining the image coordinates, that is, the top, bottom, left and right…the edge list may be checked at an offset of the current baseline value to determine if a valid edge is present at that position. If a valid edge is present at that position, the signed difference in the coordinates may be the local delta. The coordinate of the current position may be subtracted from the coordinate at the baseline offset where the valid edge is detected… 110 represents (in image coordinates) edge locations in an edge buffer, in this example, a horizontal edge buffer. When the edge point at location 112 is examined, a determination may be made as to whether or not an edge point is present at an orthogonal offset to the current baseline 113. In this example, an edge point 114 is located at an offset distance of Δ; Par. [0044-45]: maps the histogram bin centers to displacement values… an envelope calculator 98 that calculates the envelope for the next baseline iteration... The envelope calculator 98 may compute the next envelope 99 for the next baseline iteration, i+1. The bin index of the center of the next envelope 99, which may be denoted eci+1, may be computed by mapping the current delta estimate, Δi, into the histogram range of the next iteration; Par. [0058-64]: measured delta may be adjusted 184 based on the current histogram-center offset… After each baseline iteration, the histogram-center offset for the next baseline iteration may be updated 190 according the estimated rotation delta from the current iteration… where CenterOffset denotes the current histogram-center offset value… mapping the mode index through a list of bin centers and adjusting for the center offset. The histogram-center offset may be updated 190, for the next iteration, to the estimated rotation delta… maps the histogram bin centers to displacement values… If the rotation delta estimate from the first baseline iteration is the rotation delta associated with bin 222, then the delta histogram 230 associated with a second baseline… is centered 239 around that delta offset determined from the first baseline iteration… If the rotation delta estimate from the second baseline iteration is the rotation delta associated with bin 241, then the delta histogram 250 associated with a third baseline 204… is centered 259 around that delta offset determined from the second baseline iteration… If the rotation delta estimate from the third baseline iteration is the rotation delta associated with bin 261, then the delta histogram 270 associated with a fourth baseline 206… is centered 279 around that delta offset determined from the third baseline iteration; determining, by the user device and after calculating the first offset th center point) baseline iteration is updated (i.e. a second center point of the object is determined) according the estimated rotation delta from the current (first) iteration, including a skew angle associated with a document (the object) image (i.e. based on the first center point, the first offset value, and the second offset value), and map (a function, action, operation, etc.) the histogram bin centers to displacement (shift, offset, difference, change, etc.) values iteratively (i.e. performing an action related to the image based on determining the (consecutive, second.. Nth) center point of the object), as indicated above), for example).
Macciola and Dolan are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for capturing and processing a digital image including an object (as disclosed by Macciola) with determining, by the user device and after calculating the first offset value and the second offset value, a second center point of the object based on the first center point, the first offset value, and the second offset value, and performing, by the user device, an action related to the image based on determining the second center point of the object (as taught by Dolan, Abstract, Par. [0004, 34-40, 44-

Regarding claim 2, claim 1 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), further comprising:
processing the image using one or more computer vision techniques; and
wherein identifying the object comprises: 
identifying the object based on processing the image using the one or more computer vision techniques (Macciola, Par. [0080-83]: application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to a remote server such as a network server. In yet another approach, the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… understand how page detection is performed prior to discussing the differences introduced in order to deal with images captured by area sensors (cameras)… the edge detection algorithm goes from the boundaries of the image into the image, looking for points that are sufficiently different from what is known about the properties of the background. However, the background in the images captured by even the same mobile device may be different every time, so a new technique to identify the document(s) in the image is provided… edges of the document(s) are detected… an outside-to-inside edge detection technique, inside-to-outside edge detection technique, or combination of both may be used; Par. [0109-126]: application may be installed on the mobile device, e.g., stored in a nonvolatile memory of the device… the application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to one or more non-mobile devices, e.g. a remote server such as a network server, a remote workstation, a cloud computing environment, etc… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… Any type of image processing known in the art and/or as newly presented herein may be performed in any combination in various embodiments… If a document is detected, the application may perform a focusing operation; further comprising processing the image using one or more computer vision techniques, and wherein identifying the object comprises identifying the object based on processing the image using the one or more computer vision techniques (e.g. instructions to perform processing of an image on the mobile device (i.e. processing the image using one or more computer vision techniques), including image processing known in the art performed in any combination, to identify (detect) the object in the image, including identify document(s) in the image (i.e. identifying the object based on processing the image using the one or more computer vision techniques), as indicated above), for example).

Regarding claim 3, claim 1 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), further comprising:
defining four sides of a tetragon based on the plurality of candidate edge points; and outputting the digital representation of the document and the tetragon to a display of a mobile device… transforming a tetragon into a rectangle; Par. [0091]: workstation shown in FIG. 2 includes… a display adapter 236 for connecting the one or more buses 212 to a display device 238; Par. [0196-197]: the digital representation of the document 302 and the tetragon 400 are output to a display of a mobile device… the tetragon 400 may be displayed in a manner designed to distinguish the tetragon 400 from other features of the digital image 300, for example by displaying the tetragon 400 sides in a particular color, pattern, illumination motif, as an animation, etc.; Par. [0418]: a region of the mobile device display rendering the case object(s) 1202-1206… the rendered representation of the selected case object(s) 1202-1206 may be modified to provide indicia that the case object(s) 1202-1206 have been selected, e.g. by overlaying a display such as a mark 1302 as depicted in the selected object management user interface 1300 shown in FIG. 13A; Par. [0505]: interface 1710 include virtual rendering settings such as toggling real-time analysis feedback, processing mode (full, preview, etc.), display preferences for captured content (original format, enhanced, black and white, greyscale, etc.); further comprising causing display, on a display of the user device, of an augmented reality overlay, the augmented reality overlay displaying one or more elements concerning the object (e.g. outputting the digital representation (rendering, construction, etc.) of the document and 

Regarding claim 4, claim 1 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), further comprising:
receiving, from a server device, information concerning the object; 
and wherein determining the first center point of the object comprises:
determining the first center point of the object based on the information concerning the object (Macciola, Par. [0080-89]: application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to a remote server such as a network server… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, mobile device, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks… one or more networks 104, 106, 108, may represent a cluster of systems commonly referred to as a "cloud." In cloud computing, shared resources, such as processing power, peripherals, software, data, servers, etc., are provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems; Par. [0109-126]: application may be installed on the mobile device, e.g., stored in a nonvolatile memory of the device… the application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to one or more non-mobile devices, e.g. a remote server such as a network server, a remote workstation, a cloud computing environment, etc… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… Any type of image processing known in the art and/or as newly presented herein may be performed in any combination in various embodiments… If a document is detected, the application may perform a focusing operation; Par. [0153-154]: obtain candidate edge points (e.g. candidate edge points 314 as shown in FIG. 3C) that are essentially the first and the last non-background pixels in each row and column on a grid… a "point" may be considered any region within the digital image, such as a pixel, a position between pixels (e.g. a point with fractional coordinates such as the center of a 2-pixel by 2-pixel square) a small window of pixels, etc… a candidate edge point is associated with the center of a test window… that has been found to be characterized by statistics that are determined to be different from the distribution of statistics descriptive of the local background; Par. [0165-169]: rectangularization of the digital representation of the document 302… the resulting target tetragon… the corners themselves should preferably be interpretable as top-left, top-right, bottom-left and bottom-right with diagonals intersecting inside of the tetragon, etc… where the detected tetragon of the digital representation of the document 302 is valid, the algorithm may determine a target rectangle. Target rectangle width and height may be set to the average of top and bottom sides of the tetragon and the average of left and right sides respectively… if skew correction is performed, the angle of skew of the target rectangle may be set to zero so that the page sides will become horizontal and vertical. Otherwise, the skew angle may be set to the average of the angles of top and bottom sides to the horizontal axis and those of the left and right sides to the vertical axis… the center of the target rectangle may be designated so as to match the average of the coordinates of the four corners of the tetragon; further comprising receiving, from a server device, information concerning the object, and wherein determining the first center point of the object comprises determining the first center point of the object based on the information concerning the object (e.g. test windows are employed to analyze image and detect the boundary of a digital representation of an object (i.e. information concerning the object), including document(s) depicted in the image, which are characterized by a target tetragon, including a rectangular shape (a target rectangle), in which a center of the target rectangle (i.e. the first center point of the object) is designated so as to match the average of the coordinates (points) of the four 

Regarding claim 5, claim 1 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), further comprising:
receiving, from a server device, information concerning the object; 
and wherein determining the two dimensions of the object comprises:
determining the two dimensions of the object based on the information concerning the object (Macciola, Par. [0080-89]: application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to a remote server such as a network server… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, mobile device, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks… one or more networks 104, 106, 108, may represent a cluster of systems commonly referred to as a "cloud." In cloud computing, shared resources, such as processing power, peripherals, software, data, servers, etc., are provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems; Par. [0109-126]: application may be installed on the mobile device, e.g., stored in a nonvolatile memory of the device… the application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to one or more non-mobile devices, e.g. a remote server such as a network server, a remote workstation, a cloud computing environment, etc… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… Any type of image processing known in the art and/or as newly presented herein may be performed in any combination in various embodiments… If a document is detected, the application may perform a focusing operation; Par. [0153-154]: obtain candidate edge points (e.g. candidate edge points 314 as shown in FIG. 3C) that are essentially the first and the last non-background pixels in each row and column on a grid… a "point" may be considered any region within the digital image, such as a pixel, a position between pixels (e.g. a point with fractional coordinates such as the center of a 2-pixel by 2-pixel square) a small window of pixels, etc… a candidate edge point is associated with the center of a test window… that has been found to be characterized by statistics that are determined to be different from the distribution of statistics descriptive of the local background; Par. [0162-169]: solution (since top and bottom page edges 306 stretch mostly horizontally, while left and right page edges 306 stretch mostly vertically, the corresponding LMS lines cannot be parallel) and this solution determines the coordinates of the corresponding page corner… rectangularization of the digital representation of the document 302… the resulting target tetragon… the corners themselves should preferably be interpretable as top-left, top-right, bottom-left and bottom-right with diagonals intersecting inside of the tetragon, etc… where the detected tetragon of the digital representation of the document 302 is valid, the algorithm may determine a target rectangle. Target rectangle width and height may be set to the average of top and bottom sides of the tetragon and the average of left and right sides respectively… if skew correction is performed, the angle of skew of the target rectangle may be set to zero so that the page sides will become horizontal and vertical. Otherwise, the skew angle may be set to the average of the angles of top and bottom sides to the horizontal axis and those of the left and right sides to the vertical axis… the center of the target rectangle may be designated so as to match the average of the coordinates of the four corners of the tetragon; Par. [0217-221]: goal of a rectangularization algorithm is to smoothly transform a tetragon 400… (such as shown in FIG. 5C)… description of page rectangularization algorithm presented below utilizes the definition of a plurality of tetragon-based intrinsic coordinate pairs (p, q) within the tetragon… For a rectangle, which is a particular case of a tetragon, the intrinsic coordinates become especially simple: within the rectangle, each intrinsic coordinate pair (p, q) corresponds to an intersection of a line parallel to each of a left side of the rectangle and a right side of the rectangle; Par. [0247]: in FIG. 6, a digital representation of a document 602 in a digital image may be characterized by one or more skew angles α. As will be appreciated by the skilled artisan reading these descriptions and viewing FIG. 6, horizontal skew angle α represents an angle between a horizontal line 612 and an edge 604, 606 of the digital representation of the document, the edge 604, 606 having its longitudinal axis in a substantially horizontal direction (i.e. either the top or bottom edge of the digital representation of the document 602). Similarly, α may represent an angle between a vertical line 614 and an edge 608, 610 of the digital representation of the document, the edge 608, 610 having its longitudinal axis in a substantially vertical direction (i.e. either the left edge 608 or right edge 610 of the digital representation of the document 602); further comprising receiving, from a server device, information concerning the object, and wherein determining the two dimensions of the object comprises determining the two dimensions of the object based on the information concerning the object (e.g. determine coordinates of the four corners of the target tetragon/rectangle, including coordinate pairs (two dimensions of the image), based on the digital representation of the document (i.e. receive information concerning the object), based on computing (computers, controllers, processors, servers, etc.) structures, including shared resources, such as peripherals, software, data, servers, etc., which are provided to any system in the cloud in an on-demand relationship, thereby allowing access and 

Regarding claim 8, Macciola discloses a user device (Par. [0071]: mobile devices… a mobile device is any device capable of receiving data… and capable of receiving data… Mobile devices within the scope of the present disclosures include exemplary devices such as a mobile telephone, smartphone, tablet, personal digital assistant…etc.), comprising: 
one or more memories; and
one or more processors communicatively coupled to the one or more memories, configured (Par. [0090-97]: FIG. 2 shows a representative hardware environment associated with a user device 116 and/or server 114 of FIG. 1, in accordance with one embodiment. FIG. 2 illustrates a typical hardware configuration of a workstation having a central processing unit (CPU) 210, such as a microprocessor, and a number of other units interconnected via one or more buses 212… The workstation shown in FIG. 2 includes a Random Access Memory (RAM) 214, Read Only Memory (ROM) 216… environment in which one embodiment of the invention may be executed illustratively incorporates one or more general-purpose computers or special-purpose devices such hand-held computers. Details of such devices (e.g., processor, memory, data storage, input and output devices)… the methods described herein may be implemented in software running on a computer system, or implemented in hardware utilizing one or more processors and logic (hardware and/or software) for performing operations of the method, application specific integrated circuits, programmable logic devices such as Field Programmable Gate Arrays (FPGAs), and/or various combinations thereof. In one illustrative approach, methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a physical (e.g., non-transitory) computer-readable medium… a computer program product comprising a computer readable storage or signal medium having computer code thereon, which may be executed by a computing device (e.g., a processor) and/or system) to:
capture an image that includes an object (Par. [0075]: an image may be captured by a camera of a mobile device… capturing an image of a physical object external to the device; Par. [0122]: image may be captured by the camera of the mobile device; capture an image that includes an object (e.g. capturing an image of a physical object external to a user device, including a mobile device, as indicated above), for example); 
determine a first center point of the object (Par. [0077-78]: defining four sides of a tetragon based on the plurality of candidate edge points; and outputting the digital representation of the document and the tetragon to a display of a mobile device… transforming a tetragon into a rectangle; Par. [0130]: an edge detection algorithm proceeds from the boundaries of a digital image 300 toward a central region of the image 300, looking for points that are sufficiently different from what is known about the properties of the background; Par. [0141-142]: analysis windows 312 may be characterized by a rectangular shape, and even more preferably a rectangle characterized by being three pixels long in a first direction (e.g. height) and seven pixels long in a second direction (e.g. width). Of course, other small analysis window sizes, shapes, and dimensions are also suitable for implementation in the presently disclosed processing algorithms… test windows may be employed to analyze an image and detect the boundary of a digital representation of a document depicted in the image. Background windows are used for estimation of original statistical properties of the background and/or reestimation of local statistical properties of the background; Par. [0153-154]: obtain candidate edge points (e.g. candidate edge points 314 as shown in FIG. 3C) that are essentially the first and the last non-background pixels in each row and column on a grid… a "point" may be considered any region within the digital image, such as a pixel, a position between pixels (e.g. a point with fractional coordinates such as the center of a 2-pixel by 2-pixel square) a small window of pixels, etc… a candidate edge point is associated with the center of a test window… that has been found to be characterized by statistics that are determined to be different from the distribution of statistics descriptive of the local background; Par. [0165-169]: rectangularization of the digital representation of the document 302… the resulting target tetragon… the corners themselves should preferably be interpretable as top-left, top-right, bottom-left and bottom-right with diagonals intersecting inside of the tetragon, etc… where the detected tetragon of the digital representation of the document 302 is valid, the algorithm may determine a target rectangle. Target rectangle width and height may be set to the average of top and bottom sides of the tetragon and the average of left and right sides respectively… if skew correction is performed, the angle of skew of the target rectangle may be set to zero so that the page sides will become horizontal and vertical. Otherwise, the skew angle may be set to the average of the angles of top and bottom sides to the horizontal axis and those of the left and right sides to the vertical axis… the center of the target rectangle may be designated so as to match the average of the coordinates of the four corners of the tetragon; determine a first center point of the object (e.g. test windows are employed to analyze image and detect the boundary of a digital representation of an object (i.e. the object), including document(s) depicted in the image, which are characterized by a target tetragon (a plane figure with four straight sides and angles, a polygon having four angles or sides, a quadrangle or quadrilateral, etc.), including a rectangular shape (a target rectangle), in which a center of the target rectangle (i.e. a first center point of the object) is designated so as to match the average of the coordinates (points) of the four corners of the tetragon, as indicated above), for example), but fails to teach the following as further recited in claim 8.
However, Dolan teaches change an orientation of the image;
determine two dimensions of the image based on changing the orientation of the image (Par. [0004]: accurate estimate of a skew angle associated with a document image may be required for many reasons. For example, some image-processing techniques may require accurately determined content boundaries for which knowledge of the document skew angle may be necessary… automatic skew detection and skew-angle determination; Par. [0023-28]: content in an image may appear skewed relative to the image boundaries due to document layout attributes. That is, content may be rotated relative to an image boundary for stylistic or other reasons… The image receiver 4 may make the input image 5 available to an image preprocessor 6, which may preprocess the input image 5 to a normalized form… input image 5 may be received at an image receiver 4 in the skew-determination system 2. The image receiver 4 may make the input image 5 available to an image preprocessor 6, which may preprocess the input image 5 to a normalized form… A rotation vector may be characteristic of a skew angle; Par. [0041-59]: the cotangent is representative of the rotation angle constrained to the interval…  In order to consistently associate the offset with the current baseline 117, the offset… needs to be rescaled to the baseline length 120 so that the appropriate offset… 121 may be recorded… As seen in FIG. 8, this is, effectively, a folding of the point 118 which brings the rotation angle within the constraint… Initially, for the first baseline length, the envelope may encompass the entire histogram. Thereafter, it may be constrained by the current rotation estimate 97 projected to the scale of the next baseline… A rotation vector may be characteristic of a skew angle… delta value may be measured as described in relation to the embodiments described in relation to FIG. 1. The measured delta may be adjusted 184 based on the current histogram-center offset… where CenterOffset denotes the current histogram-center offset value. Therefore, fixing the histogram size and adjusting the histogram center effectuates a constrained window of delta values; Par. [0034-43]: defining the image coordinates, that is, the top, bottom, left and right…the edge list may be checked at an offset of the current baseline value to determine if a valid edge is present at that position. If a valid edge is present at that position, the signed difference in the coordinates may be the local delta. The coordinate of the current position may be subtracted from the coordinate at the baseline offset where the valid edge is detected… 110 represents (in image coordinates) edge locations in an edge buffer, in this example, a horizontal edge buffer. When the edge point at location 112 is examined, a determination may be made as to whether or not an edge point is present at an orthogonal offset to the current baseline 113. In this example, an edge point 114 is located at an offset distance of Δ… The delta histogram 93 may be made available to a constrained-mode detector 94 which may determine, using any of the many know-in-the-art peak detection methods, the peak within a current envelope 89 expressing a lower-bound upper-bound pair of bin indices… Initially, for the first baseline length, the envelope may encompass the entire histogram. Thereafter, it may be constrained by the current rotation estimate 97 projected to the scale of the next baseline; change an orientation of the image, determine two dimensions of the image based on changing the orientation of the image (e.g. image content is rotated relative to an image boundary (i.e. change an orientation of the image) by preprocessing input image to a normalized form and the image coordinates, including an envelope (bounding box, rectangle, window, etc.) expressing a lower-bound upper-bound pair (i.e. two dimensions of the image), including horizontal and vertical skew (offset, difference, change, rotation, etc.) angles (i.e. determine two dimensions of the image based on changing the orientation of the image), that is, the top, bottom, left and right, in which the edge list is checked at an offset of the current baseline value are to determine if a valid edge is present at that position, as indicated above), for example);

the first offset value being associated with a first dimension of the two dimensions of the image, and
the second offset value being associated with a second dimension of the two dimensions of the image; 
determine, after calculating the first offset value and the second offset value, a second center point of the object based on the first center point, the first offset value, and the second offset value; and
perform an action related to the image based on determining the second center point of the object (Par. [0004]: estimate of a skew angle associated with a document image… For example, some image-processing techniques may require accurately determined content boundaries for which knowledge of the document skew angle may be necessary; Par. [0034-40]: defining the image coordinates, that is, the top, bottom, left and right…the edge list may be checked at an offset of the current baseline value to determine if a valid edge is present at that position. If a valid edge is present at that position, the signed difference in the coordinates may be the local delta. The coordinate of the current position may be subtracted from the coordinate at the baseline offset where the valid edge is detected… 110 represents (in image coordinates) edge locations in an edge buffer, in this example, a horizontal edge buffer. When the edge point at location 112 is examined, a determination may be made as to whether or not an edge point is present at an orthogonal offset to the current baseline 113. In this example, an edge point 114 is located at an offset distance of Δ; Par. [0044-45]: maps the histogram bin centers to displacement values… an envelope calculator 98 that calculates the envelope for the next baseline iteration... The envelope calculator 98 may compute the next envelope 99 for the next baseline iteration, i+1. The bin index of the center of the next envelope 99, which may be denoted eci+1, may be computed by mapping the current delta estimate, Δi, into the histogram range of the next iteration; Par. [0058-64]: measured delta may be adjusted 184 based on the current histogram-center offset… After each baseline iteration, the histogram-center offset for the next baseline iteration may be updated 190 according the estimated rotation delta from the current iteration… where CenterOffset denotes the current histogram-center offset value… mapping the mode index through a list of bin centers and adjusting for the center offset. The histogram-center offset may be updated 190, for the next iteration, to the estimated rotation delta… maps the histogram bin centers to displacement values… If the rotation delta estimate from the first baseline iteration is the rotation delta associated with bin 222, then the delta histogram 230 associated with a second baseline… is centered 239 around that delta offset determined from the first baseline iteration… If the rotation delta estimate from the second baseline iteration is the rotation delta associated with bin 241, then the delta histogram 250 associated with a third baseline 204… is centered 259 around that delta offset determined from the second baseline iteration… If the rotation delta estimate from the third baseline iteration is the rotation delta associated with bin 261, then the delta histogram 270 associated with a fourth baseline 206… is centered 279 around that delta offset determined from the third baseline iteration; calculate, after determining the two dimensions, a first offset value and a second offset value, the first offset value being associated with a first dimension of the two dimensions of the image, and the second offset value being associated with a second dimension of the two dimensions of the image, determine, after calculating the first offset value and the second offset value, a second center point of the object based on the first center point, the first offset value, and the second offset value, and perform an action related to the image based on determining the second center point of the object (e.g. after each baseline iteration (i.e. after calculating a first offset value and a second offset value), the histogram-center offset for the next (a consecutive, second.. Nth center point) baseline iteration is updated (i.e. a second center point of the object is determined) according the estimated rotation delta from the current (first) iteration, including a skew angle associated with a document (the object) image (i.e. based on the first center point, the first offset value, and the second offset value), and map (a function, action, operation, etc.) the histogram bin centers to displacement (shift, offset, difference, change, etc.) values iteratively (i.e. performing an action related to the image based on determining the (consecutive, second.. Nth) center point of the object), as indicated above), for example).
Macciola and Dolan are considered to be analogous art because they pertain to image processing applications. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for capturing and processing a digital image including an object (as disclosed by Macciola) with change an orientation of the image, determine two dimensions of the image based on changing the orientation of the image, calculate, 

Regarding claim 9, claim 8 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0071]), wherein the one or more processors are further configured to: 
identify the object in the image (Macciola, Par. [0082-83]: understand how page detection is performed prior to discussing the differences introduced in order to deal with images captured by area sensors (cameras)… the edge detection algorithm goes from the boundaries of the image into the image, looking for points that are sufficiently different from what is known about the properties of the background. However, the background in the images captured by even the same mobile device may be different every time, so a new technique to identify the document(s) in the image is provided… edges of the document(s) are detected… an outside-to-inside edge detection technique, inside-to-outside edge detection technique, or combination of both may be used; Par. [0122]: document type identification may facilitate determining whether or not to switch to single frame mode and/or capture a high-resolution image for processing. For the present discussion, assume an image of one or more documents is captured; identify the object in the image (e.g. identify (detect) the object in the image, including identify document(s) in the image, as indicated above), for example),
the object in the image being identified by creating a boundary outline or bounding box around the object (Macciola, Par. [0117-142]: the position and boundaries of the document(s) in the image may be found during the processing, e.g., the boundaries of one or more actual pages of paper in the background surrounding the page(s)… detecting one or more boundaries of the document(s) are also presented herein… an edge detection algorithm proceeds from the boundaries of a digital image 300 toward a central region of the image 300, looking for points that are sufficiently different from what is known about the properties of the background… analysis windows 312 may comprise a subset of the plurality of pixels within the large analysis window 308. Moreover, small analysis windows 312 may be of any size and/or shape capable of fitting within the boundaries of large analysis window 308. In a preferred embodiment, small analysis windows 312 may be characterized by a rectangular shape, and even more preferably a rectangle characterized by being three pixels long in a first direction (e.g. height) and seven pixels long in a second direction (e.g. width)… test windows may be employed to analyze an image and detect the boundary of a digital representation of a document depicted in the image; the object in the image being identified by creating a boundary outline or bounding box around the object (e.g. 

Regarding claim 10, claim 8 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0071]), wherein the one or more processors are further configured to: 
cause display, on a display of the user device, of an augmented reality overlay,
 the augmented reality overlay displaying one or more elements concerning the object (Macciola, Par. [0077-78]: defining four sides of a tetragon based on the plurality of candidate edge points; and outputting the digital representation of the document and the tetragon to a display of a mobile device… transforming a tetragon into a rectangle; Par. [0091]: workstation shown in FIG. 2 includes… a display adapter 236 for connecting the one or more buses 212 to a display device 238; Par. [0196-197]: the digital representation of the document 302 and the tetragon 400 are output to a display of a mobile device… the tetragon 400 may be displayed in a manner designed to distinguish the tetragon 400 from other features of the digital image 300, for example by displaying the tetragon 400 sides in a particular color, pattern, illumination motif, as an animation, etc.; Par. [0418]: a region of the mobile device display rendering the case object(s) 1202-1206… the rendered representation of the selected case object(s) 1202-1206 may be modified to provide indicia that the case object(s) 1202-1206 have been selected, e.g. by overlaying a display such as a mark 1302 as depicted in the selected object management user interface 1300 shown in FIG. 13A; Par. [0505]: interface 1710 include virtual rendering settings such as toggling real-time analysis feedback, processing mode (full, preview, etc.), display preferences for captured content (original format, enhanced, black and white, greyscale, etc.); cause display, on a display of the user device, of an augmented reality overlay, the augmented reality overlay displaying one or more elements concerning the object (e.g. outputting the digital representation (rendering, construction, etc.) of the document and the tetragon (the objects) to a display of a mobile device (i.e. a display of the user device) which displays rendering, including virtual rendering (augmented reality), in which objects are modified to provide indicia concerning the objects by overlaying a display such as a mark (i.e. augmented reality overlay displaying one or more elements concerning the object), as indicated above), for example).

Regarding claim 11, claim 8 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0071]), wherein the one or more processors are further configured to: 
determine an angle of orientation associated with the object, and wherein the one or more processors, when changing an orientation of the image, are to:
change the orientation of the image based upon the angle of orientation associated with the object (Dolan, Par. [0004]: accurate estimate of a skew angle associated with a document image may be required for many reasons. For example, some image-processing techniques may require accurately determined content boundaries for which knowledge of the document skew angle may be necessary… automatic skew detection and skew-angle determination; Par. [0023-28]: content in an image may appear skewed relative to the image boundaries due to document layout attributes. That is, content may be rotated relative to an image boundary for stylistic or other reasons… The image receiver 4 may make the input image 5 available to an image preprocessor 6, which may preprocess the input image 5 to a normalized form… input image 5 may be received at an image receiver 4 in the skew-determination system 2. The image receiver 4 may make the input image 5 available to an image preprocessor 6, which may preprocess the input image 5 to a normalized form… A rotation vector may be characteristic of a skew angle; Par. [0041-59]: the cotangent is representative of the rotation angle constrained to the interval…  In order to consistently associate the offset with the current baseline 117, the offset… needs to be rescaled to the baseline length 120 so that the appropriate offset… 121 may be recorded… As seen in FIG. 8, this is, effectively, a folding of the point 118 which brings the rotation angle within the constraint… Initially, for the first baseline length, the envelope may encompass the entire histogram. Thereafter, it may be constrained by the current rotation estimate 97 projected to the scale of the next baseline… A rotation vector may be characteristic of a skew angle… delta value may be measured as described in relation to the embodiments described in relation to FIG. 1. The measured delta may be adjusted 184 based on the current histogram-center offset… where CenterOffset denotes the current histogram-center offset value. Therefore, fixing the histogram size and adjusting the histogram center effectuates a constrained window of delta values; Par. [0034-43]: defining the image coordinates, that is, the top, bottom, left and right…the edge list may be checked at an offset of the current baseline value to determine if a valid edge is present at that position. If a valid edge is present at that position, the signed difference in the coordinates may be the local delta. The coordinate of the current position may be subtracted from the coordinate at the baseline offset where the valid edge is detected… 110 represents (in image coordinates) edge locations in an edge buffer, in this example, a horizontal edge buffer. When the edge point at location 112 is examined, a determination may be made as to whether or not an edge point is present at an orthogonal offset to the current baseline 113. In this example, an edge point 114 is located at an offset distance of Δ… The delta histogram 93 may be made available to a constrained-mode detector 94 which may determine, using any of the many know-in-the-art peak detection methods, the peak within a current envelope 89 expressing a lower-bound upper-bound pair of bin indices… Initially, for the first baseline length, the envelope may encompass the entire histogram. Thereafter, it may be constrained by the current rotation estimate 97 projected to the scale of the next baseline; determine an angle of orientation associated with the object, and wherein the one or more processors, when changing an orientation of the image, are to change the orientation of the image based upon the angle of orientation associated with the object (e.g. image content is rotated relative to an image boundary (i.e. change the orientation of the image) by 

Regarding claim 12, claim 8 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0071]), wherein the one or more processors are further configured to: 
receive, from a server device, information concerning the object; and 
wherein the one or more processors, when determine the two dimensions of the object, are configured to:
determine the two dimensions of the object based on the information concerning the object (Macciola, Par. [0080-89]: application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to a remote server such as a network server… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… at least one data server 114 coupled to the proximate network 108, and which is accessible from the remote networks 102 via the gateway 101. It should be noted that the data server(s) 114 may include any type of computing device/groupware. Coupled to each data server 114 is a plurality of user devices 116. Such user devices 116 may include a desktop computer, lap-top computer, hand-held computer, mobile device, printer or any other type of logic. It should be noted that a user device 111 may also be directly coupled to any of the networks… one or more networks 104, 106, 108, may represent a cluster of systems commonly referred to as a "cloud." In cloud computing, shared resources, such as processing power, peripherals, software, data, servers, etc., are provided to any system in the cloud in an on-demand relationship, thereby allowing access and distribution of services across many computing systems; Par. [0109-126]: application may be installed on the mobile device, e.g., stored in a nonvolatile memory of the device… the application includes instructions to perform processing of an image on the mobile device… the application includes instructions to send the image to one or more non-mobile devices, e.g. a remote server such as a network server, a remote workstation, a cloud computing environment, etc… the application may include instructions to decide whether to perform some or all processing on the mobile device and/or send the image to the remote site… Any type of image processing known in the art and/or as newly presented herein may be performed in any combination in various embodiments… If a document is detected, the application may perform a focusing operation; Par. [0153-154]: obtain candidate edge points (e.g. candidate edge points 314 as shown in FIG. 3C) that are essentially the first and the last non-background pixels in each row and column on a grid… a "point" may be considered any region within the digital image, such as a pixel, a position between pixels (e.g. a point with fractional coordinates such as the center of a 2-pixel by 2-pixel square) a small window of pixels, etc… a candidate edge point is associated with the center of a test window… that has been found to be characterized by statistics that are determined to be different from the distribution of statistics descriptive of the local background; Par. [0162-169]: solution (since top and bottom page edges 306 stretch mostly horizontally, while left and right page edges 306 stretch mostly vertically, the corresponding LMS lines cannot be parallel) and this solution determines the coordinates of the corresponding page corner… rectangularization of the digital representation of the document 302… the resulting target tetragon… the corners themselves should preferably be interpretable as top-left, top-right, bottom-left and bottom-right with diagonals intersecting inside of the tetragon, etc… where the detected tetragon of the digital representation of the document 302 is valid, the algorithm may determine a target rectangle. Target rectangle width and height may be set to the average of top and bottom sides of the tetragon and the average of left and right sides respectively… if skew correction is performed, the angle of skew of the target rectangle may be set to zero so that the page sides will become horizontal and vertical. Otherwise, the skew angle may be set to the average of the angles of top and bottom sides to the horizontal axis and those of the left and right sides to the vertical axis… the center of the target rectangle may be designated so as to match the average of the coordinates of the four corners of the tetragon; Par. [0217-221]: goal of a rectangularization algorithm is to smoothly transform a tetragon 400… (such as shown in FIG. 5C)… description of page rectangularization algorithm presented below utilizes the definition of a plurality of tetragon-based intrinsic coordinate pairs (p, q) within the tetragon… For a rectangle, which is a particular case of a tetragon, the intrinsic coordinates become especially simple: within the rectangle, each intrinsic coordinate pair (p, q) corresponds to an intersection of a line parallel to each of a left side of the rectangle and a right side of the rectangle; Par. [0247]: in FIG. 6, a digital representation of a document 602 in a digital image may be characterized by one or more skew angles α. As will be appreciated by the skilled artisan reading these descriptions and viewing FIG. 6, horizontal skew angle α represents an angle between a horizontal line 612 and an edge 604, 606 of the digital representation of the document, the edge 604, 606 having its longitudinal axis in a substantially horizontal direction (i.e. either the top or bottom edge of the digital representation of the document 602). Similarly, α may represent an angle between a vertical line 614 and an edge 608, 610 of the digital representation of the document, the edge 608, 610 having its longitudinal axis in a substantially vertical direction (i.e. either the left edge 608 or right edge 610 of the digital representation of the document 602); receive, from a server device, information concerning the object, and determine the two dimensions of the object based on the information concerning the object (e.g. determine coordinates of the four corners of the target tetragon/rectangle, including coordinate pairs (two dimensions of the image), based on the digital representation of the document (i.e. receive information concerning the object), based on computing (computers, controllers, processors, servers, etc.) structures, including shared resources, such as peripherals, software, data, servers, etc., which are provided to any system in the cloud in an on-demand relationship, thereby allowing access and 

Regarding claim 15, is a corresponding computer readable medium claim rejected as applied to the method claim 1 above.

Regarding claim 16, claim 15 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 2 above.

Regarding claim 18, claim 15 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 4 above.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macciola, in view of Dolan, as applied to claim 1, and in further view of HWANG et al. (U.S. PG Pub. 2018/0332265 A1), hereafter referred to as HWANG.

Regarding claim 6, claim 1 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), but fails to teach the following as further recited in claim 6. 
However, HWANG teaches wherein performing the action related to the image based on determining the second center point of the object comprises: 
a viewport or a viewport region can refer to a region of 360 video currently viewed by a user. A viewpoint is a point in 360 video which is viewed by the user and can refer to a center point of a viewport region. That is, a viewport is a region based on a view, and the size and form of the region can be determined by FOV (field of view); Par. [0191-206]: initial_view_yaw_degree field, initial_view_pitch_degree field and initial_view_roll_degree field can indicate an initial view when the 360 video is reproduced. That is, the center point of a viewport which is initially viewed when the 360 video is reproduced can be indicated by these three fields. The fields can indicate the center point using a direction (sign) and a degree (angle) of rotation on the basis of yaw, pitch and roll axes. Here, the viewport which is initially viewed when the 360 video is reproduced according to FOV. The width and height of the initial viewport based on the indicated initial view can be determined through FOV… Cropped region related metadata can include information about a region including 360 video data in an image frame… The cropped region related metadata can include an is_cropped_region field, a cr_region_left_top_x field, a cr_region_left_top_y field, a cr_region_width field and/or a cr_region_height field. According to an embodiment, the cropped region related metadata may further include additional information… The is_cropped_region field may be a flag which indicates whether the entire area of an image frame is used by the 360 video reception apparatus or the VR display; Par. [0373-380]: an image may be cropped due to a difference between the aspect ratio of video and the aspect ratio of a display device… In a VR environment, the newly defined window may have different values from a displayed viewport. In this case, the newly defined window can be scaled up/down or cropped and thus the size thereof can be controlled… Part of the image can be defined as a window (shaded area). This window can be specified by a window_vertical_position_min field, a window_horizontal_position_min field, a window_horizontal_position_max field and/or a window_vertical_position_max field… Even when the window is defined as above, the actual viewport viewed by a user, that is, the actual rendering region may be larger or smaller than the window. In this case, it is possible to control the size of the window by scaling the window down or up. Here, when the aspect ratio of the viewport differs from the window, cropping can be performed to control the window; Par. [0266]: since the region is rendered on the sphere, a center point may need to be additionally signaled in order to specify a rendering direction… In this case, the 360-degree subtitle related metadata may further indicate a center point; Par. [0317-325]: metadata according to the present embodiment can specify a subtitle region by indicating the center point and a field of view (FOV)… the 360-degree subtitle related metadata can indicate the center of the subtitle region by designating yaw, pitch and roll offset values of the center point of the subtitle region with respect to the center point of the viewport. That is, the 360-degree subtitle related metadata can indicate a yaw center offset value of the subtitle region based on the yaw center of the current viewport, a pitch center offset value of the subtitle region based on the pitch center of the current viewport, and a roll center offset value of the subtitle region based on the roll center of the current viewport… the 360-degree subtitle related metadata can indicate a horizontal FOV and/or a vertical FOV… region can be specified using the center point and the horizontal/vertical FOVs… A yaw_pitch_roll_center_range_value_types field can indicate types of center point offset values of yaw, pitch and roll provided by the SEI message. That is, this field can indicate types in which yaw, pitch and roll offset values of the SEI message indicate the center of the subtitle region… the yaw, pitch and roll offset values of the SEI message can indicate an offset of the center point of the current subtitle region on the basis of the center of a subtitle region indicated by a previous SEI message; wherein performing the action related to the image based on determining the second center point of the object comprises cropping the object out of the image based on the second center point, a width of the object, and a height of the object to generate a cropped image (e.g. a center point is additionally signaled (the consecutive, second… Nth center point) in order to specify a rendering image direction of an object region and when the aspect ratio of actual viewport (scene, environment, view, etc.) viewed by a user differs (offsets, changes, etc.) from a window specified by a window_vertical_position_min field, a window_horizontal_position_min field, a window_horizontal_position_max field and/or a window_vertical_position_max field (i.e. a width and a height of the object), cropping is performed to control the window by designating yaw, pitch and roll offset values of the center point of a subtitle cropping region with respect to the center point of the viewport (i.e. cropping the object out of the image based on the second center point (consecutive, second… Nth offset values of the center point), a width of the object (a window_horizontal_position_min and_max fields), 
sending the cropped image to a remote device (Par. [0004]: provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility taking into consideration of a mobile receiver, efficient reproduction and a signaling method, etc.; Par. [0091]: transmission process may be a process of processing and transmitting the image/video data and metadata which have pass through the preparation process. For transmission, processing according to an arbitrary transmission protocol may be performed. The data that has been processed for transmission can be delivered over a broadcast network and/or broadband; Par. [0665]: a computer system connected via a network;  and sending the cropped image to a remote device (e.g. transmitting (sending) the image/video data and metadata which have pass through the preparation process between transmission and reception networks, including generated cropped images, via a computer system connected via a network (i.e. a remote device), as indicated above), for example).
Macciola, Dolan, and HWANG are considered to be analogous art because they pertain to image processing applications. Therefore, the combined teachings of Macciola, Dolan, and HWANG, as a whole, would have rendered obvious the invention recited in claim 6 with a reasonable expectation of success in order to modify the method for capturing and processing a digital image including an object (as disclosed by Macciola) with wherein performing the action related to the image based on determining the second center point of the object comprises cropping the object out of the image 

Regarding claim 7, claim 6 is incorporated and the combination of Macciola, Dolan, and HWANG, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), further comprising:
receive a message regarding the cropped image from the remote device; and
cause display of the message on a display of the user device (HWANG, Par. [0099]: a viewport or a viewport region can refer to a region of 360 video currently viewed by a user. A viewpoint is a point in 360 video which is viewed by the user and can refer to a center point of a viewport region. That is, a viewport is a region based on a view, and the size and form of the region can be determined by FOV (field of view); Par. [0191-206]: initial_view_yaw_degree field, initial_view_pitch_degree field and initial_view_roll_degree field can indicate an initial view when the 360 video is reproduced. That is, the center point of a viewport which is initially viewed when the 360 video is reproduced can be indicated by these three fields. The fields can indicate the center point using a direction (sign) and a degree (angle) of rotation on the basis of yaw, pitch and roll axes. Here, the viewport which is initially viewed when the 360 video is reproduced according to FOV. The width and height of the initial viewport based on the indicated initial view can be determined through FOV… Cropped region related metadata can include information about a region including 360 video data in an image frame… The cropped region related metadata can include an is_cropped_region field, a cr_region_left_top_x field, a cr_region_left_top_y field, a cr_region_width field and/or a cr_region_height field. According to an embodiment, the cropped region related metadata may further include additional information… The is_cropped_region field may be a flag which indicates whether the entire area of an image frame is used by the 360 video reception apparatus or the VR display; Par. [0373-380]: an image may be cropped due to a difference between the aspect ratio of video and the aspect ratio of a display device… In a VR environment, the newly defined window may have different values from a displayed viewport. In this case, the newly defined window can be scaled up/down or cropped and thus the size thereof can be controlled… Part of the image can be defined as a window (shaded area). This window can be specified by a window_vertical_position_min field, a window_horizontal_position_min field, a window_horizontal_position_max field and/or a window_vertical_position_max field… Even when the window is defined as above, the actual viewport viewed by a user, that is, the actual rendering region may be larger or smaller than the window. In this case, it is possible to control the size of the window by scaling the window down or up. Here, when the aspect ratio of the viewport differs from the window, cropping can be performed to control the window; Par. [0266-283]: since the region is rendered on the sphere, a center point may need to be additionally signaled in order to specify a rendering direction… In this case, the 360-degree subtitle related metadata may further indicate a center point… a supplemental enhancement information (SEI) message when subtitles are rendered at a fixed position on a sphere… the SEI message may further include a theta_value_for_point_3 field and a phi_value_for_point_3 field which indicate a middle point… the SEI message may include pitch and yaw values, a horizontal field of view value and a vertical field of view value of the center point of a subtitle region instead of the theta_value_for_point_1 field; Par. [0317-325]: metadata according to the present embodiment can specify a subtitle region by indicating the center point and a field of view (FOV)… the 360-degree subtitle related metadata can indicate the center of the subtitle region by designating yaw, pitch and roll offset values of the center point of the subtitle region with respect to the center point of the viewport. That is, the 360-degree subtitle related metadata can indicate a yaw center offset value of the subtitle region based on the yaw center of the current viewport, a pitch center offset value of the subtitle region based on the pitch center of the current viewport, and a roll center offset value of the subtitle region based on the roll center of the current viewport… the 360-degree subtitle related metadata can indicate a horizontal FOV and/or a vertical FOV… region can be specified using the center point and the horizontal/vertical FOVs… A yaw_pitch_roll_center_range_value_types field can indicate types of center point offset values of yaw, pitch and roll provided by the SEI message. That is, this field can indicate types in which yaw, pitch and roll offset values of the SEI message indicate the center of the subtitle region… the yaw, pitch and roll offset values of the SEI message can indicate an offset of the center point of the current subtitle region on the basis of the center of a subtitle region indicated by a previous SEI message; further comprising receive a message regarding the cropped image from the remote device; and cause display of the message on a display of the user device (e.g. cropping is performed to control the window by designating yaw, pitch and roll offset values of the center point of a subtitle cropping region with respect to the center point of the viewport, including a yaw_pitch_roll_center_range_value_types field indicating types of center point offset values of yaw, pitch and roll provided by a supplemental enhancement information (SEI) message, in which the SEI message includes pitch and yaw values, a horizontal field of view value and a vertical field of view value of the center point of a subtitle region (i.e. a message regarding the cropped image information), including a VR environment, in which newly defined window may have different values from a displayed viewport (i.e. a display of the user device), including generated cropped images, via a computer system connected via a network (i.e. from remote device), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 6.

Regarding claim 13, claim 8 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0071]), wherein the one or more processors, when performing the action related to the image based on 
However, HWANG teaches crop the object out of the image based on the second center point, a width of the object, and a height of the object to generate a cropped image (Par. [0099]: a viewport or a viewport region can refer to a region of 360 video currently viewed by a user. A viewpoint is a point in 360 video which is viewed by the user and can refer to a center point of a viewport region. That is, a viewport is a region based on a view, and the size and form of the region can be determined by FOV (field of view); Par. [0191-206]: initial_view_yaw_degree field, initial_view_pitch_degree field and initial_view_roll_degree field can indicate an initial view when the 360 video is reproduced. That is, the center point of a viewport which is initially viewed when the 360 video is reproduced can be indicated by these three fields. The fields can indicate the center point using a direction (sign) and a degree (angle) of rotation on the basis of yaw, pitch and roll axes. Here, the viewport which is initially viewed when the 360 video is reproduced according to FOV. The width and height of the initial viewport based on the indicated initial view can be determined through FOV… Cropped region related metadata can include information about a region including 360 video data in an image frame… The cropped region related metadata can include an is_cropped_region field, a cr_region_left_top_x field, a cr_region_left_top_y field, a cr_region_width field and/or a cr_region_height field. According to an embodiment, the cropped region related metadata may further include additional information… The is_cropped_region field may be a flag which indicates whether the entire area of an image frame is used by the 360 video reception apparatus or the VR display; Par. [0373-380]: an image may be cropped due to a difference between the aspect ratio of video and the aspect ratio of a display device… In a VR environment, the newly defined window may have different values from a displayed viewport. In this case, the newly defined window can be scaled up/down or cropped and thus the size thereof can be controlled… Part of the image can be defined as a window (shaded area). This window can be specified by a window_vertical_position_min field, a window_horizontal_position_min field, a window_horizontal_position_max field and/or a window_vertical_position_max field… Even when the window is defined as above, the actual viewport viewed by a user, that is, the actual rendering region may be larger or smaller than the window. In this case, it is possible to control the size of the window by scaling the window down or up. Here, when the aspect ratio of the viewport differs from the window, cropping can be performed to control the window; Par. [0266]: since the region is rendered on the sphere, a center point may need to be additionally signaled in order to specify a rendering direction… In this case, the 360-degree subtitle related metadata may further indicate a center point; Par. [0317-325]: metadata according to the present embodiment can specify a subtitle region by indicating the center point and a field of view (FOV)… the 360-degree subtitle related metadata can indicate the center of the subtitle region by designating yaw, pitch and roll offset values of the center point of the subtitle region with respect to the center point of the viewport. That is, the 360-degree subtitle related metadata can indicate a yaw center offset value of the subtitle region based on the yaw center of the current viewport, a pitch center offset value of the subtitle region based on the pitch center of the current viewport, and a roll center offset value of the subtitle region based on the roll center of the current viewport… the 360-degree subtitle related metadata can indicate a horizontal FOV and/or a vertical FOV… region can be specified using the center point and the horizontal/vertical FOVs… A yaw_pitch_roll_center_range_value_types field can indicate types of center point offset values of yaw, pitch and roll provided by the SEI message. That is, this field can indicate types in which yaw, pitch and roll offset values of the SEI message indicate the center of the subtitle region… the yaw, pitch and roll offset values of the SEI message can indicate an offset of the center point of the current subtitle region on the basis of the center of a subtitle region indicated by a previous SEI message; crop the object out of the image based on the second center point, a width of the object, and a height of the object to generate a cropped image (e.g. a center point is additionally signaled (the consecutive, second… Nth center point) in order to specify a rendering image direction of an object region and when the aspect ratio of actual viewport (scene, environment, view, etc.) viewed by a user differs (offsets, changes, etc.) from a window specified by a window_vertical_position_min field, a window_horizontal_position_min field, a window_horizontal_position_max field and/or a window_vertical_position_max field (i.e. a width and a height of the object), cropping is performed to control the window by designating yaw, pitch and roll offset values of the center point of a subtitle cropping region with respect to the center point of the viewport (i.e. crop the object out of the image based on the second center point (consecutive, second… Nth offset values of the 
send the cropped image to a remote device (Par. [0004]: provide data transmission efficiency for transmission of a large amount of data such as VR content, robustness between transmission and reception networks, network flexibility taking into consideration of a mobile receiver, efficient reproduction and a signaling method, etc.; Par. [0091]: transmission process may be a process of processing and transmitting the image/video data and metadata which have pass through the preparation process. For transmission, processing according to an arbitrary transmission protocol may be performed. The data that has been processed for transmission can be delivered over a broadcast network and/or broadband; Par. [0665]: a computer system connected via a network;  and send the cropped image to a remote device (e.g. transmitting (sending) the image/video data and metadata which have pass through the preparation process between transmission and reception networks, including generated cropped images, via a computer system connected via a network (i.e. a remote device), as indicated above), for example).
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 6.

Regarding claim 14, claim 13 is incorporated and the combination of Macciola, Dolan, and HWANG, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), wherein the one or more processors are further configured to:
receive a message regarding the cropped image from the remote device; and
cause display of the message on a display of the user device (HWANG, Par. [0099]: a viewport or a viewport region can refer to a region of 360 video currently viewed by a user. A viewpoint is a point in 360 video which is viewed by the user and can refer to a center point of a viewport region. That is, a viewport is a region based on a view, and the size and form of the region can be determined by FOV (field of view); Par. [0191-206]: initial_view_yaw_degree field, initial_view_pitch_degree field and initial_view_roll_degree field can indicate an initial view when the 360 video is reproduced. That is, the center point of a viewport which is initially viewed when the 360 video is reproduced can be indicated by these three fields. The fields can indicate the center point using a direction (sign) and a degree (angle) of rotation on the basis of yaw, pitch and roll axes. Here, the viewport which is initially viewed when the 360 video is reproduced according to FOV. The width and height of the initial viewport based on the indicated initial view can be determined through FOV… Cropped region related metadata can include information about a region including 360 video data in an image frame… The cropped region related metadata can include an is_cropped_region field, a cr_region_left_top_x field, a cr_region_left_top_y field, a cr_region_width field and/or a cr_region_height field. According to an embodiment, the cropped region related metadata may further include additional information… The is_cropped_region field may be a flag which indicates whether the entire area of an image frame is used by the 360 video reception apparatus or the VR display; Par. [0373-380]: an image may be cropped due to a difference between the aspect ratio of video and the aspect ratio of a display device… In a VR environment, the newly defined window may have different values from a displayed viewport. In this case, the newly defined window can be scaled up/down or cropped and thus the size thereof can be controlled… Part of the image can be defined as a window (shaded area). This window can be specified by a window_vertical_position_min field, a window_horizontal_position_min field, a window_horizontal_position_max field and/or a window_vertical_position_max field… Even when the window is defined as above, the actual viewport viewed by a user, that is, the actual rendering region may be larger or smaller than the window. In this case, it is possible to control the size of the window by scaling the window down or up. Here, when the aspect ratio of the viewport differs from the window, cropping can be performed to control the window; Par. [0266-283]: since the region is rendered on the sphere, a center point may need to be additionally signaled in order to specify a rendering direction… In this case, the 360-degree subtitle related metadata may further indicate a center point… a supplemental enhancement information (SEI) message when subtitles are rendered at a fixed position on a sphere… the SEI message may further include a theta_value_for_point_3 field and a phi_value_for_point_3 field which indicate a middle point… the SEI message may include pitch and yaw values, a horizontal field of view value and a vertical field of view value of the center point of a subtitle region instead of the theta_value_for_point_1 field; Par. [0317-325]: metadata according to the present embodiment can specify a subtitle region by indicating the center point and a field of view (FOV)… the 360-degree subtitle related metadata can indicate the center of the subtitle region by designating yaw, pitch and roll offset values of the center point of the subtitle region with respect to the center point of the viewport. That is, the 360-degree subtitle related metadata can indicate a yaw center offset value of the subtitle region based on the yaw center of the current viewport, a pitch center offset value of the subtitle region based on the pitch center of the current viewport, and a roll center offset value of the subtitle region based on the roll center of the current viewport… the 360-degree subtitle related metadata can indicate a horizontal FOV and/or a vertical FOV… region can be specified using the center point and the horizontal/vertical FOVs… A yaw_pitch_roll_center_range_value_types field can indicate types of center point offset values of yaw, pitch and roll provided by the SEI message. That is, this field can indicate types in which yaw, pitch and roll offset values of the SEI message indicate the center of the subtitle region… the yaw, pitch and roll offset values of the SEI message can indicate an offset of the center point of the current subtitle region on the basis of the center of a subtitle region indicated by a previous SEI message; further comprising receive a message regarding the cropped image from the remote device; and cause display of the message on a display of the user device (e.g. cropping is performed to control the window by designating yaw, pitch and roll offset values of the center point of a subtitle cropping region with respect to the center point of the viewport, including a yaw_pitch_roll_center_range_value_types field indicating types of center point offset values of yaw, pitch and roll provided by a 
The same motivation to combine above-mentioned teachings applies, as previously indicated in claim 6.

Regarding claim 19, claim 15 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 6 above.

Regarding claim 20, claim 19 is incorporated and is a corresponding computer readable medium claim rejected as applied to the method claim 7 above.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Macciola, in view of Dolan, as applied to claim 1, and in further view of Shustorovich et al. (U.S. PG Pub. 2016/0125613 A1), hereafter referred to as Shustorovich, Applicant cited prior art originally cited by the examiner during examination of parent application.

Regarding claim 17, claim 15 is incorporated and the combination of Macciola and Dolan, as a whole, teaches the method (Macciola, Par. [0011]: a method for processing a digital image), but fails to teach the following as further recited in claim 17. 
However, Shustorovich teaches wherein the document includes:
a government-issued identification card, an employee identification card, a health insurance card, or a transaction card (Par. [0043-47]: applications involving processing images of identity documents ( IDs), financial documents such as checks, credit cards… The ID includes one or more types of identifying information, which generally vary according to the type of ID and the type of entity to which the ID corresponds… Exemplary forms of ID as contemplated herein should be understood to include, but not be limited to, government-issued IDs such as passports, military IDs, tax IDs, Social Security cards, birth certificates (where issued by government agency), licenses or permits such as a hunting license, professional license, driver's license, etc… IDs may also include employer-issued IDs such as employee IDs, security documents or badges, payroll documents, benefits documents, certifications, etc… IDs may still further include financial documents such as insurance policies, cards, and other associated insurance documents, documents depicting financial account information, such as account statements, tender documents associated with financial accounts such as checks, credit cards, debit cards, etc.; wherein the document includes (comprises) a government-issued identification card, an employee identification card, a health insurance card, or a transaction card (e.g. a government-issued identification card including government-issued IDs such as passports, military IDs, tax IDs, Social Security cards, as indicated above), for example).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668